 
[*Confidential treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with a
series of three asterisks in brackets [***], has been filed separately with the
Securities and Exchange Commission.]

Exhibit 10.1


THE 2nd AMENDMENT TO THE DEVELOPMENT, PRODUCT SUPPLY AND COMMERCIALIZATION
AGREEMENT
FOR THERMODOX® ENTERED BY AND BETWEEN CELSION CORPORATION AND YAKULT HONSHA
CO., LTD,.




This 2nd Amendment, is effective on JANUARY 7, 2011, to amend the DEVELOPMENT,
PRODUCT SUPPLY AND COMMERCIALIZATION AGREEMENT (the “Agreement”), which was
executed on DECEMBER 5, 2008, and amended on JULY 1, 2010 by and between Celsion
Corporation, a corporation organized and existing under the laws of the State of
Delaware and having its principal office at 10220 Old Columbia Road, Suite L,
Columbia, Maryland 21046 (“Celsion”), and Yakult Honsha Co., Ltd., a corporation
organized and existing under the laws of Japan and having its principal office
at 1-19 Higashi Shinbashi 1-chome, Minato-ku, Tokyo, Japan (“Yakult”). Celsion
and Yakult are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”


INTRODUCTION


WHEREAS, Celsion and Yakult have entered into the Agreement, which grants to
Yakult an exclusive license to make, have made, sell, offer to sell, import and
use ThermoDox Products in Japan;


WHEREAS, as of JANUARY 2011, Celsion and Yakult have been conducting a global
phase III Hepatocellular Carcinoma study (the “HEAT Study”) of ThermoDox
according to the advices from the Data Monitoring Committee (“DMC”), the next
meeting of which will be held on FEBRUARY 9, 2011 (“Next DMC Meeting”).


WHEREAS, Celsion needs additional working capital to secure the necessary
capital required to complete the enrollment of 600 patients for the HEAT Study
and perform the formal interim analysis by the DMC after 190 Progression Free
Survival (“PFS”) events based on the HEAT Study’s primary endpoint.


WHEREAS, YAKULT is willing to make advance payment to Celsion of certain
payments under this 2nd Amendment, subject to certain conditions and in
consideration of a partial reduction in the amount of the milestone payment due
upon MHLW Marketing Authorization of a ThermoDox Product for HCC in Japan under
the Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, covenants and agreements contained herein, Celsion and Yakult,
intending to be legally bound, agree as follows:
 
 
1.  
Subject to the completion of a sale of securities by Celsion for gross proceeds
of not less than Five Million United States Dollars ($5,000,000 (US)), Yakult
shall make a payment of up to Four Million United States Dollars ($4,000,000
(US)) to Celsion as follows:

 
(a)
Yakult shall make a payment of Two Million United States Dollars ($2,000,000
(US)) to Celsion by JANUARY 12, 2011 (“1st Payment”) and;

 
(b)
Yakult shall make a payment of another Two Million United States Dollars
($2,000,000 (US)) to Celsion based on the favorable results of the Next DMC
Meeting (scheduled for February 2011). (“2nd Payment”)

 
 

2.  
In consideration of the payments from Yakult to Celsion pursuant to Section 1
above, the parties agree that the Eighteen Million United States Dollars
($18,000,000 (US)) of Development Milestone payment payable pursuant to
paragraph (a) of Section 5.3.2 and Section 5.3.3 of the Agreement shall be
reduced [***].



3.  
The detailed procedures of the Payments by Yakult pursuant to Section 1 above
would be separately discussed and determined between the Parties.



4.  
It is understood and agreed between the parties that Celsion shall use proceeds
from the payments under Section 1 above to fund the development costs of
ThermoDox Products during the first quarter of 2011.



5.  
All other provisions of the Agreement shall remain unchanged.


 
 

--------------------------------------------------------------------------------

 
[*Confidential treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with a
series of three asterisks in brackets [***], has been filed separately with the
Securities and Exchange Commission.]

IN WITNESS WHEREOF, Celsion and Yakult, by their duly authorized officers, have
entered into this Amendment as of the date of the signature.


        
 

Celsion Corporation
  Yakult Honsha Co., Ltd.
 
 
 By:  /s/ Michael H. Tardugno    By:   /s/ Sumiya Hori   Name:   Michael H.
Tardugno    Name:   Sumiya Hori  Title:  President & CEO  Title:  President
 Date:   January 11, 2011  Date:   January 7, 2011        

 

